Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election with travers of Group I (claims 1-9 and 12-16) in the reply filed on February 28, 2022 to the restriction requirement made by Examiner Matthew P Travers mailed on December 29, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claim(s) 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected Group II (claims 10 and 11), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in Papers dated February 28, 2022.
The requirement is still deemed proper and is therefore made FINAL


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.





**	Claims 1, 2, 12, 13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (U.S. Publication No.  20170105454; herein referred to as LL.

Please note that U.S. Publication No.  20170105454 is cite No. 1 on applicant's IDS dated March 13, 2021 and will be referred to herein as LL.  

Per claims 1 and 12, LL shows an electronic atomizer (claim 8), comprising: a storage device (104 cover sheet; para. 15; claim 8; liquid chamber), configured to store an atomizing liquid; and a heating device 1084/1085 (figure 2), comprising a heating element 1084 and configured to heat and atomize the atomizing liquid; 
	a heating material piece 1084/1085 (fig. 2; para. 18 and 20), configured to generate heat when being powered; a first substrate 1081, configured to support the heating material piece 1084/1085; and a liquid guiding member 1082/1083, configured to guide an atomizing liquid to be heated; wherein, the first substrate is a substrate made of a dense material (the meaning of dense is seen to be broad and met by the ceramic taught in para. 19 compared to the micro porous ceramic also of para. 19);
the heating material piece 1084/1085 (figure 2) is a film (meaning of film is seen to be broad and is met by the insulated structure (para. 20) that insulates 1084 from 1085) with a predetermined resistance formed by a resistive slurry (meaning of slurry is seen to be a broad term that is met by resistance paste of para. 20) fixed to a surface of the dense material 1081substrate by at least one selected from printing (para. 18 teaches the heating parts 1084 is printed on the substrate 1081);
two wires (not labeled, but near the lead line of numerals 1087 and 1086; fig. 2) to form electrodes (para. 17 teaches “electrodes 1086, 1087 configured for connecting with a positive electrode and a negative electrode of the power supply”); and 
the liquid guiding member (para. 19 teaches 1082 and 1083 of fig. 2 are micro porous ceramic) and they are fixed outside the first substrate 1081 (figure 2) and the heating material piece 1084/1085.  

Per claim 2 and claim 13. The first substrate is a dense ceramic body (the meaning of dense is seen to be broad and met by the ceramic taught in para. 19 compared to the micro porous ceramic also of para. 19).  


Per claim 15, LL shows the storage device (104 cover sheet; para. 15; claim 8; liquid chamber) has a liquid storage bin (104 cover sheet; para. 15; claim 8; liquid chamber) configured to store atomizing liquid, and an upper surface of the liquid guiding member is in contact with the atomizing liquid (via the gap taught in para. 15) in the liquid storage bin.




**	The following claims 5 and 6 are rejected under 35 U.S.C. 103 as being obvious over Li et al. (U.S. Publication No.  20170105454; herein referred to as LL) in view of Li et al. (U.S. Publication No.  20170105454; herein referred to as LL453).


Please note that U.S. Publication No.  20170105454 is cite No. 1 on applicant's IDS dated March 13, 2021 and will be referred to herein as LL.  

Please note that LL and LL453 have the same inventors, application dates and publication dates.  


Per claim 5, LL shows substantially the invention as claimed. 
However, LL is silent as to material of the heating part 1084 (para. 17, fig. 2 of LL) and doesn’t teach the heating material piece is a tungsten slurry.   
LL453 teaches (para. 21 and 26) that the metallic powder to form the slurry can be tungsten (para. 21) and para. 26 teaches the metallic resistance material is a slurry.  
It would have been obvious for one skilled in the art to modify the apparatus of LL to use the tungsten slurry of LL453. 
One skilled in the art would have been motivated to look to LL453 because, as taught by LL453 (para. 2) to improve the user experience.  

Per claim 6, LL shows substantially the invention as claimed. 
However, LL is silent as to the material of the micro porous material taught in para. 19 of LL or that the microporous material being silicon dioxide.   
LL453 teaches (para. 21 and 26) that the microporous material is ceramic and is silicon dioxide.  
It would have been obvious for one skilled in the art to modify the apparatus of LL to use the silicon dioxide teaching of LL453. 
One skilled in the art would have been motivated to look to LL453 because, as taught by LL453 (para. 2) to improve the user experience.  

**	The following claim 7 is rejected under 35 U.S.C. 103 as being obvious over Li et al. (U.S. Publication No.  20170105454; herein referred to as LL) in view of Li et al. (U.S. Publication No.  20170105454; herein referred to as LL453) and further in view of Verleur et al. (U.S. Publication No.  20180153218; herein referred to as VV).

Per claim 7.  LL, as modified by LL453, shows substantially the invention as claimed.  LL453 teaches (para. 21 and 26; LL453) porosity upon effect of the agent of air bubbles.
However, LL, as modified by LL453, but both LL and LL453 are silent as claimed 30-60% of volume of the voids.  Volume is seen to be based on the size of the air bubbles, voids or pores taught by LL453.
VV teaches (para. 32; fig. 6) a porous substrate or bar 62 (figure 6) that may be a microporous ceramic (para. 32).  VV teaches the size of the pores or volume may be selected based on the viscosity and surface tension of the E-liquid.     
It would have been obvious for one skilled in the art to modify the apparatus of LL, as modified by LL453, to adjust the volume of the voids or pores. 
One skilled in the art would have been motivated to look to VV because, as taught by VV (para. 32) to match the pore or void side and related volume percentage to accommodate a user’s desired E-liquid viscosity and surface tension and thus increase market share or user’s vaping experience.  

**	The following claim 16 is rejected under 35 U.S.C. 103 as being obvious over Li et al. (U.S. Publication No.  20170105454; herein referred to as LL) in view of Verleur et al. (U.S. Publication No.  20180153218; herein referred to as VV).

Per claim 16, LL shows substantially the invention as claimed.  LL teaches porous (para. 19).
However, LL is silent as claimed 30-60% of volume of the voids.  Volume is seen to be based on the size of the air bubbles, voids or pores of LL.
VV teaches (para. 32; fig. 6) a porous substrate or bar 62 (figure 6) that may be a microporous ceramic (para. 32).  VV teaches the size of the pores or volume may be selected based on the viscosity and surface tension of the E-liquid.     
It would have been obvious for one skilled in the art to modify the apparatus of LL to adjust the volume of the voids or pores. 
One skilled in the art would have been motivated to look to VV because, as taught by VV (para. 32) to match the pore or void side and related volume percentage to accommodate a user’s desired E-liquid viscosity and surface tension and thus increase market share or user’s vaping experience.  

**	The following claim 8 is rejected under 35 U.S.C. 103 as being obvious over Li et al. (U.S. Publication No.  20170105454; herein referred to as LL) in view of Li et al. (U.S. Publication No.  20170105454; herein referred to as LL453).


Per claim 8. LL teaches the wire (not labeled, but near the lead line of numerals 1087 and 1086; fig. 2) of the electrodes (para. 17 teaches “electrodes 1086, 1087 configured for connecting with a positive electrode and a negative electrode of the power supply”). 

However, LL does not mention the material of the wire.  Neither LL or LL453 teach that the wire is a wire made from nickel, stainless steel or silver.  
The examiner makes official notice that it is well-known that wire is made from stainless steel.  
It would have been obvious for one skilled in the art to modify the invention LL, as modified by LL453, with the well-known wire made from stainless steel.
One skilled in the art would have been motivated to use stainless steel wire in order to capture that share of the market that is comfortable with the well-known stainless-steel material and desire to use products with such well-known material.  



**	The following claim 9 is rejected under 35 U.S.C. 103 as being obvious over Li et al. (U.S. Publication No.  20170105454; herein referred to as LL) in view of Kim et al. (U.S. Publication No.  20180352611; herein referred to as Kim).


Please note that U.S. Publication No.  20170105454 is cite No. 1 on applicant's IDS dated March 13, 2021 and will be referred to herein as LL.  


Per claim 9, LL shows substantially the invention as claimed. 
However, LL doesn’t show the heating material piece is a silver nanowire resistive film, and two wires are drawn out from two ends of the silver nanowire resistive film to form the electrodes.
Kim shows the heating material piece (please see “Nanowire heater in abstract) is a silver (para. 13) nanowire resistive film (please see film in abstract), and two wires are drawn (location were film is connected to power; fig. 6) out from two ends of the silver nanowire resistive film to form the electrodes (please see electrodes on last line of abstract and fig. 6).

It would have been obvious for one skilled in the art to modify the apparatus of LL to use the nanowire heater of Kim. 
One skilled in the art would have been motivated to look to Kim because, as taught by Kim (para. 76) energy may be saved because higher heating characteristics may be achieved at the same voltage.  


Allowable Subject Matter

Claim(s) 3, 4 and 14 have allowable subject matter.
Claim(s) 3, 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not show the structure of the following claims.   
Per claims 3 and 14. The prior art does not show a second substrate comprising a dense ceramic body cladded around the first substrate 1081 (figure 2) and the heating material piece 
This structure noted above, in combination with all the other elements of the claim that it depends from is not shown in a single prior art document and the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made. 

If the application becomes allowable, any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowable Subject Matter".



Conclusion

        The prior art listed on PTO form 892 that is made of record and not relied upon is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant’s claimed invention.  Kaimoto et al. (U.S. Patent No.  5804797) shows a slurry and two wires 6 (cover sheet).  Fraser (U.S. Publication No.  20190133186) shows a wick made from a porous material.   
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 7:00 A.M. to 3:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached at 571-272-2078.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/James Harvey/
James Harvey
Primary Examiner 
May 5, 2022